                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION



JENNICA JOHNSON,

                Plaintiff,
                                                                   CASE NO. 1:18-cv-1414
v.
                                                                   HON. ROBERT J. JONKER
COMSTOCK VILLAGE APARTMENTS, L.D.H.A.,

            Defendant.
____________________________________________/

                                            ORDER

         Plaintiff has paid the filing fee and her application to proceed IPF, and the Magistrate

Judge’s Report and Recommendation on the application are dismissed as moot.




Dated:      January 7, 2019                  /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE
